Exhibit United States Gasoline Fund, LP Monthly Account Statement For the Month Ended April 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 962,392 Unrealized Gain (Loss) on Market Value of Futures 430,231 Interest Income 13,490 ETF Transaction Fees 1,000 Total Income (Loss) $ 1,407,113 Expenses Investment Advisory Fee $ 33,890 Brokerage Commissions 8,885 NYMEX License Fee 1,408 Non-interested Directors' Fees and Expenses 446 Prepaid Insurance Expense 122 Other Expenses 12,300 Total Expenses 57,051 Expense Waiver (3,827) Net Expenses $ 53,224 Net Gain (Loss) $ 1,353,889 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 4/1/09 $ 65,239,661 Additions (200,000 Units) 4,918,204 Net Gain (Loss) 1,353,889 Net Asset Value End of Period $ 71,511,754 Net Asset Value Per Unit (2,900,000 Units) $ 24.66 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended April 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
